Exhibit 10.2
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”)
is made as of                      , 20___(the “Grant Date”) by and between
Orbitz Worldwide, Inc., a Delaware corporation (“Orbitz”), and the employee
whose name is set forth on the signature page hereto (“Employee”).
RECITALS
     Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive
Plan (as may be amended from time to time, the “Plan”), a copy of which is
attached hereto as Exhibit A.
     In connection with Employee’s employment by Orbitz or one of its
subsidiaries (collectively, the “Company”), Orbitz intends concurrently herewith
to grant the RSUs (as defined below) to Employee.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:
SECTION 1
DEFINITIONS
     1.1. Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. In addition to the terms defined in
the Plan, the terms below shall have the following respective meanings:
     “Agreement” has the meaning specified in the Preamble.
     “Board” means the board of directors of Orbitz (or, if applicable, any
committee of the Board).
     “Cause” shall have the meaning assigned such term in the employment
agreement entered into between Orbitz and Employee, dated January 6, 2009 (the
“Employment Agreement”).
     “Code Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance promulgated
thereunder.
     “Committee” shall mean the Compensation Committee of the Board.
     “Company” has the meaning specified in the Recitals.
     “Constructive Termination” shall have the meaning set forth in the
Employment Agreement.

 



--------------------------------------------------------------------------------



 



     “Disability” shall have the meaning assigned such term in the Employment
Agreement.
     “Employee” has the meaning specified in the Preamble.
     “Grant Date” has the meaning specified in the Preamble.
     “Orbitz” has the meaning specified in the Preamble.
     “Plan” has the meaning specified in the Recitals.
     “Reacquisition” shall mean a reacquisition of the Company, directly or
indirectly, by Travelport Limited.
     “Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.
SECTION 2
GRANT OF RESTRICTED STOCK UNITS
     Subject to the terms and conditions hereof, Orbitz hereby grants to
Employee, as of the Grant Date,                      restricted stock units (the
“RSUs”). Each RSU granted hereunder shall represent the right to receive from
the Company, on the terms and conditions described herein, in the sole
discretion of the Board, either (i) one Share as of the date of vesting or
(ii) cash equal to the fair market value (as defined in the Plan) of one Share
as of the date of vesting (and, as provided herein, distributions thereon).
Employee shall have no further rights with respect to any RSU that is paid in
Shares or cash, or that is forfeited or terminates pursuant to this Agreement or
the Plan.
SECTION 3
TERMS OF RESTRICTED STOCK UNITS
     3.1. Vesting Schedule.
          (a) Subject to the provisions of this Agreement, the Plan, the
achievement of any Performance Goal as determined by the Committee regarding the
RSUs granted hereunder and Employee’s continued employment with the Company on
the applicable vesting dates, 25% of the RSUs (rounded up to the next whole
share) shall vest on the first, second, third and fourth anniversaries of the
Grant Date (the “Normal Vesting Dates”); provided, however, that, except as
provided in Section 3 below, no vesting shall occur in connection with or after
the termination of Employee’s employment with the Company for any reason, and
any unvested RSUs shall be immediately canceled by the Company without
consideration after termination of Employee’s employment with the Company for
any reason.
          Subject to Section 5.2, settlement of vested RSUs (after giving effect
to the accelerated vesting provisions below in Section 3) shall occur on the
applicable Normal Vesting Date or, if the Employee’s “separation from service”
within the meaning of Code Section 409A

2



--------------------------------------------------------------------------------



 



described in Section 3.1 below occurs earlier than an applicable Normal Vesting
Date, on the 90th calendar day following such separation.
          (b) Notwithstanding any other provision of this Agreement, in the
event Employee’s employment with the Company is terminated without Cause, or
Employee resigns from the Company as a result of a Constructive Termination, and
such termination or resignation is in connection with, or within twenty-four
(24) months following a Change in Control or Employee’s employment is terminated
by the Company without Cause or if Employee resigns as a result of a
Constructive Termination and a Change in Control is consummated within ninety
(90) days following such termination of employment or resignation and such
termination of employment or resignation as a result of a Constructive
Termination is in contemplation of a Change in Control, then, subject to
Employee’s execution and delivery of a separation and release agreement that is
no longer subject to revocation under applicable law, substantially in the form
attached hereto as Exhibit B (the “General Release”) and compliance with all
terms and conditions contained herein, then the RSUs shall fully vest as of the
date of such termination or resignation and, subject to Section 5.2, shall be
settled on the 90th calendar day following the Employee’s “separation from
service” within the meaning of Code Section 409A.
          (c) Notwithstanding the foregoing, in the event Employee’s employment
is terminated by the Company without Cause or for Disability, terminates as a
result of Employee’s death, or if Employee resigns as a result of a Constructive
Termination, subject to, except in the case of death or Disability, Employee’s
execution and delivery of the General Release, a number of previously unvested
RSUs shall vest equal to the lesser of (i) the remaining number of unvested RSUs
pursuant to this Agreement or (ii) 37.5% of the total RSUs granted pursuant to
this agreement and, subject to Section 5.2, such vested RSUs shall be settled on
the 90th calendar day following the Employee’s “separation from service” within
the meaning of Code Section 409A.
          (d) In the event Employee resigns his employment pursuant to Section
9(e) of the Employment Agreement following the Reacquisition, then, subject to
Employee’s execution and delivery of the General Release, a number of previously
unvested RSUs shall vest equal to the number of RSUs that would have vested in
the twelve (12)-month period following such termination if Employee had remained
in employment and, subject to Section 5.2, such vested RSUs shall be settled on
the 90th calendar day following the Employee’s “separation from service” within
the meaning of Code Section 409A.
          (e) Notwithstanding the foregoing, if Executive’s employment is
terminated by the Company without Cause, or if Executive resigns as a result of
a Constructive Termination (other than the diminution of duties or
responsibilities directly resulting from the Reacquisition and the Company
becoming a non-publicly traded subsidiary of Travelport Limited), and such
termination or resignation is in connection with, or within twelve (12) months
following the Reacquisition or Executive’s employment is terminated by the
Company without Cause or if Executive resigns as a result of a Constructive
Termination and the Reacquisition occurs within ninety (90) days following such
termination of employment or resignation and such termination of employment or
resignation is in contemplation of the Reacquisition, then, subject to
Executive’s execution and delivery of the General Release and compliance with
all terms and conditions contained herein, then the RSUs shall fully vest as of
the date of such termination or

3



--------------------------------------------------------------------------------



 



resignation and, subject to Section 5.2, shall be settled on the 90th calendar
day following the Employee’s “separation from service” within the meaning of
Code Section 409A.
          (f) Subject to the resolutions adopted by the Committee in setting any
Performance Goal, the Board may determine at any time before the RSUs terminate
that the RSUs or any portion thereof shall vest at any time. In the event of
such accelerated vesting, such vested RSUs shall be settled on the Normal
Vesting Dates (as if vesting had not been accelerated) or, if the Employee’s
“separation from service” within the meaning of Code Section 409A occurs earlier
than an applicable Normal Vesting Date, on the 90th calendar day following such
separation.
     3.2. Dividends. Employee shall be entitled to be credited with dividend
equivalents with respect to the RSUs, calculated as follows: on each date that a
cash dividend is paid by Orbitz while the RSUs are outstanding, Employee shall
be credited with an additional number of RSUs equal to the number of whole
Shares (valued at fair market value (as determined by the Board in good faith)
on such date) that could be purchased on such date with the aggregate dollar
amount of the cash dividend that would have been paid on the RSUs had the RSUs
been issued as Shares. The additional RSUs credited under this Section shall be
subject to the same terms and conditions applicable to the RSUs originally
awarded hereunder, including, without limitation, for purposes of vesting,
settlement and forfeiture and crediting of additional dividend equivalents.
     3.3. Termination of Employment. Subject to Section 3.1, if Employee’s
employment with the Company terminates for any reason, the RSUs, to the extent
not then vested, shall be immediately canceled by the Company without
consideration.
     3.4. Limited Transferability. The RSUs shall be neither transferable nor
assignable by Employee other than by will or the laws of inheritance following
Employee’s death; provided, however, that Employee may designate one or more
persons as the beneficiary or beneficiaries of the RSUs, in which case the RSUs
shall, in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon Employee’s death while holding the RSUs. Such
beneficiary or beneficiaries shall take the transferred RSUs subject to all the
terms and conditions of this Agreement.
     3.5. Forfeiture. Notwithstanding anything herein to the contrary, in the
event (X) Employee is terminated for Cause pursuant to Section 9(a) of the
Employment Agreement and such termination for Cause is based on Employee’s
willful misconduct involving a financial matter of the Company, including,
without limitation, Employee purposefully or knowingly making a false
certification to the Company pertaining to its financial statements, (Y) of
Employee’s material breach of the restrictive covenants set forth in Sections 10
or 11 of the Employment Agreement or (Z) of Employee’s material violation of the
Company’s Code of Conduct or Code of Ethics, the Board may determine in good
faith that:
          (i) the RSUs, to the extent not then vested, shall be immediately
canceled by Orbitz without consideration,

4



--------------------------------------------------------------------------------



 



          (ii) Employee shall repay to Orbitz any cash received pursuant to the
vesting of any RSU within two (2) years prior to (x) such termination of
employment for Cause or (y) such breach, as applicable,
          (iii) any Shares acquired pursuant to the vesting of any RSU within
two (2) years prior to the date of Board determination of (X), (Y), or (Z) above
and then held by Employee shall be forfeited and returned to Orbitz without
consideration, and
          (iv) in the event Employee has sold or otherwise disposed of Shares
acquired pursuant to the vesting of any RSU within two (2) years prior to the
date of Board determination of (X), (Y), or (Z) above, Employee shall pay to
Orbitz any proceeds received from such sale or other disposition, less the taxes
paid with regard to such sale.
          Notwithstanding the foregoing, in the event Employee is terminated for
Cause pursuant to Section 9(a) of the Employment Agreement and such termination
for Cause is based on conduct other than Employee’s willful misconduct involving
a financial matter of the Company, the Board may determine in good faith that
the provisions of Section 3.5(i) through (iv) shall apply to the extent
necessary for the Company to recover any damages it incurs as a result of such
conduct.
SECTION 4
CERTAIN COVENANTS
     Employee hereby agrees and covenants to perform all of his obligations set
forth in Sections 10 and 11 of the Employment Agreement (which are incorporated
by reference hereby) and acknowledges that Employee’s obligations set forth in
Sections 10 and 11 of the Employment Agreement constitute a material inducement
for the Company’s grant of the RSUs to Employee. The provisions of this
Section 4 shall survive the termination of Employee’s employment with the
Company for any reason.
SECTION 5
MISCELLANEOUS
     5.1. Tax Issues and Withholding. Employee acknowledges that he or she is
relying solely on his or her own tax advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
he or she (and not Orbitz) shall be responsible for all tax liability that shall
arise as a result of the settlement of RSUs contemplated by this Agreement.
Orbitz’s obligations under this Agreement shall be subject to all applicable tax
and other withholding requirements, and Orbitz shall, to the extent permitted by
law, have the right to deduct any withholding amounts from any payment or
transfer of any kind otherwise due to Employee (including by withholding
shares).

5



--------------------------------------------------------------------------------



 



     5.2. Compliance with IRC Section 409A.
          (a) The intent of the parties is that payments under this Agreement
comply with or be exempt from Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.
          (b) If Employee notifies the Company (with specificity as to the
reason therefor) that Employee believes that any provision of this Agreement
would cause Employee to incur any additional tax or interest under Code
Section 409A and the Company concurs with such belief or the Company (without
any obligation whatsoever to do so) independently makes such determination, the
Company shall, after consulting with Employee, reform such provision to try to
comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with or be exempt from
Code Section 409A, such modification shall be made in good faith and shall, to
the maximum extent reasonably possible, maintain the original intent and
economic benefit to Employee and the Company of the applicable provision without
violating the provisions of Code Section 409A.
          (c) Notwithstanding anything herein to the contrary, if at the time of
Employee’s separation from service (within the meaning of Code Section 409A)
Employee is a “specified employee” as defined in Code Section 409A and the
deferral of the commencement of any payments otherwise payable hereunder as a
result of such separation is necessary under Code Section 409A(a)(2)(B)(i) in
order to prevent any accelerated or additional tax under Code Section 409A, then
the Company will defer the commencement of the payment of any such payments
hereunder (without any reduction in such payments ultimately paid or provided to
Employee) until the date that is six (6) months following Employee’s separation
from service (or the earliest date as is permitted under Code Section 409A) (the
“Delay Period”). Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 5.2 (whether they would have otherwise been payable in
a single lump sum or in installments in the absence of such delay) shall be paid
or reimbursed to Employee in a lump sum on the first business day after the end
of the Delay Period, and any remaining payments due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.
          (d) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
     5.3. Employment of Employee. Nothing in this Agreement confers upon
Employee the right to continue in the employ of the Company, entitles Employee
to any right or benefit not set forth in this Agreement or interferes with or
limits in any way the right of the Company to terminate Employee’s employment.
     5.4. Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to the Shares
subject to the RSUs until

6



--------------------------------------------------------------------------------



 



Employee has become a holder of record of the Shares issued upon vesting;
provided that Employee may be entitled to the benefits set forth in Section 3.2
of this Agreement.
     5.5. Equitable Adjustments. The RSUs shall be subject to adjustment as
provided in Section 5 of the Plan.
     5.6. Calculation of Benefits. Neither the RSUs nor any Shares issued
pursuant to the vesting of the RSUs shall be deemed compensation or taken into
account for purposes of determining benefits or contributions under any
retirement or other qualified or nonqualified plans of the Company or any
employment/severance or change in control agreement to which Employee is a party
and shall not affect any benefits, or contributions to benefits, under any other
benefit plan of any kind or any applicable law or regulation now or subsequently
in effect under which the availability or amount of benefits or contributions is
related to level of compensation. It is specifically agreed by the parties that
any benefits that Employee may receive or derive from this Agreement will not be
considered as salary for calculating any severance payment that may be payable
to Employee in the event of a termination of his or her employment.
     5.7. Remedies.
          (a) The rights and remedies provided by this Agreement are cumulative
and the use of any one right or remedy by any party shall not preclude or waive
its right to use any or all other remedies. These rights and remedies are given
in addition to any other rights the parties may have at law or in equity.
          (b) Except where a time period is otherwise specified, no delay on the
part of any party in the exercise of any right, power, privilege or remedy
hereunder shall operate as a waiver thereof, nor shall any exercise or partial
exercise of any such right, power, privilege or remedy preclude any further
exercise thereof or the exercise of any right, power, privilege or remedy.
     5.8. Waivers and Amendments. The respective rights and obligations of
Orbitz and Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) by such respective party. This
Agreement may be amended only with the written consent of a duly authorized
representative of Orbitz and Employee.
     5.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.
     5.10. CONSENT TO JURISDICTION.
          (a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS,
AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN
FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE

7



--------------------------------------------------------------------------------



 



TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING
RELATING TO ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND
INTERIM RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD.
EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION
OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS
DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE
ANY DISPUTE OTHER THAN AS SET FORTH IN THIS SECTION 5.10 OR TO CHALLENGE OR SET
ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS
HEREOF.
          (b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.14 OF THIS
AGREEMENT.
     5.11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY
AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.
     5.12. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, permitted assigns, heirs, executors and administrators of
the parties hereto.
     5.13. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.
     5.14. Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this
Section 5.14), reputable commercial overnight delivery service (including
Federal Express and U.S. Postal Service overnight delivery service) or,
deposited with the U.S. Postal Service and mailed first class, registered or
certified mail, postage prepaid, as set forth below:

8



--------------------------------------------------------------------------------



 



          If to Orbitz, addressed to:
Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856
          If to Employee, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.
     5.15. No Third Party Beneficiaries. There are no third party beneficiaries
of this Agreement.
     5.16. Incorporation of Plan and Employment Agreement; Acknowledgment. The
Plan and Employment Agreement are hereby incorporated herein by reference and
made a part hereof, and the RSUs and this Agreement are subject to all terms and
conditions of the Plan and the Employment Agreement. In the event of any
inconsistency between the Plan or the Employment Agreement and this Agreement,
the provisions of the Plan or Employment Agreement shall govern. By signing this
Agreement, Employee acknowledges having received and read a copy of the Plan.
     5.17. Consent. In the course of Employee’s employment with the Company, the
Company may obtain or have access to certain information about Employee and
Employee’s employment with the Company, such as information about Employee’s
job, appraisals, performance, health, compensation, benefits, training, absence,
education, contact details, disabilities, social security number (or equivalent)
and information obtained from references or background checks (collectively,
“Personal Information”). The Company will use Personal Information in connection
with Employee’s employment with the Company, to provide Employee with health and
other benefits, and in order to fulfill its legal and regulatory obligations.
Due to the global nature of the Company’s business and the need to centralize
the Company’s information and technology storage systems, the Company may
transfer, use or store Employee’s Personal Information in a country or continent
outside the country where Employee

9



--------------------------------------------------------------------------------



 



works or lives, and may also transfer Employee’s Personal Information to its
other group companies, to its insurers and service providers as necessary or
appropriate, and to any party that it merges with or which purchases all or a
substantial portion of its assets, shares, or business (any of which may also be
located outside the country or continent where Employee works or lives). The
Company may also disclose Employee’s Personal Information when it is legally
required to do so or to governmental, fiscal or regulatory authorities (for
example, to tax authorities in order to calculate Employee’s appropriate
taxation, compensation or salary payments). The Company may disclose Personal
Information as noted above, including to any of the third parties and for any of
the reasons listed above, without further notice to Employee. By signing below,
Employee consents to the Company collecting, retaining, disclosing and using
Personal Information as outlined above, and to transfer such information
internationally and/or to third parties for these purposes.
     5.18. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
          (a) In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
          (b) The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.
          (c) The use of any gender in this Agreement shall be deemed to include
the other genders, and the use of the singular in this Agreement shall be deemed
to include the plural (and vice versa), wherever appropriate.
          (d) This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together constitute one
instrument.
          (e) Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
parties signing and delivering in such manner.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of
the day and year first written above.

                  ORBITZ WORLDWIDE, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                EMPLOYEE:      
 
                          Name: Barnaby Harford    
 
                Number of RSUs:                         

11